[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION REQUESTED BY DEFENDANT SHORELINE CARE
Some of the facts that are to be determined at a trial concern the agreement between Shoreline Care and Regional Water Authority, specifically as to the duties of each with regard to control of job site, choice of subcontractors, etc.; also, the participation or lack thereof by Shoreline in the construction project.
Also, what knowledge had Shoreline Care in the ability of R.W.A. to carry out the terms of the agreement, specifically with regard to safety precautions for workers as it relates to the public policy issue of requiring the furnishing of a reasonably safe working environment for workers.
JULIUS J. KREMSKI STATE TRIAL REFEREE CT Page 11208-A